On February 28, 1996, the court suspended respondent, Matthew Fortado, for two years, with one year stayed, on conditions. On July 23,1997, respondent applied for reinstatement, and on August 22, 1997, this court stayed the second year of the suspension and placed respondent on probation for one year on the condition that he continue to fulfill the terms of his Ohio Lawyers Assistance Program, Inc. contract and that he be monitored by two attorneys. On March 2, 1998, respondent filed an application to terminate probation, and on April 6, 1998, relator filed a response. Because respondent’s one-year probationary period has not yet expired, respondent’s application for termination of probation is premature. Accordingly,
IT IS ORDERED by the court that the application for termination of probation filed by respondent be, and is, hereby, stricken.